Citation Nr: 0810684	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-01 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of removal of a pituitary tumor. 


REPRESENTATION

Appellant represented by:	None


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1982 to March 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By a rating decision dated January 2005, the RO granted 
service connection for residuals of the removal of a 
pituitary tumor, and assigned a rating of 20 percent, 
effective May 7, 2004.  The veteran asserted he was warranted 
a higher rating.  

The Board notes that the veteran was rated at 20 percent for 
residuals of the removal of a pituitary tumor by analogy 
under 38 C.F.R. § 4.120, Diagnostic Code 7911 for Addison's 
disease (adrenal cortical hypofunction).  Review of the 
veteran's medical records show that the veteran has 
continuously received medications as well as testosterone 
injections to control his resulting hypopituitarism and 
hypothyroidism.  Additionally, a June 2004 treatment report 
noted hypothyroidism treated with medication and testosterone 
supplements, as well as noted complaints of "attacks" 
characterized as chest/stomach pain with associated 
palpitations and breathlessness.  A February 2006 VA 
treatment report indicated complaints of episodes of pain in 
his chest, as well as lightheadedness and occasional falls.  
A November 2006 VA treatment report noted complaints of 
dizziness when standing too fast, poor energy, and no weight 
loss.  

The Board notes that the veteran was afforded VA examinations 
in November 2005, October 2006, and November 2006.  The 
November 2005 VA examination noted complaints that the 
veteran felt overall weaker and the examiner noted some 
reduction in grip strength on the right side, as well as 
noted that the veteran was normotensive but with some 
temperature intolerance.  The examiner provided a diagnosis 
of previous prolactin secreting adenoma that was resected in 
1987 that required the supplementation of testosterone as 
well as thyroid but was clinically stable.  The examiner 
noted that the veteran was already compensated for 
hypothyroidism, so did not further evaluate the veteran.

The October 2006 VA examination thoroughly reviewed the 
veteran's complaints of pain associated with his diagnosis of 
fibromyalgia, but did not adequately discuss the veteran's 
residuals of removal of a pituitary tumor.  The examiner only 
noted a diagnosis of hypotituitarism and hypothyroidism on 
levothyroxine and testosterone injections.  

The examiner at the November 2006 VA examination noted that 
he was asked to evaluate numerous other claimed disorders to 
determine if they were related to the veteran's residuals of 
pituitary tumor removal, and stated that the veteran should 
have been provided a brain and spinal cord examination.  The 
examiner noted a diagnosis of status post transsphenoidal 
hypophysectomy, status post excision and radiation treatment 
or prolactin producing pituitary adenoma, no current 
endocrinopathy.

Unfortunately, the VA examinations are sufficient for rating 
purposes, as they do not address the criteria set forth in 
38 C.F.R. § 4.120, Diagnostic Code 7911, under which the 
veteran is rated.  The VA examinations did not discuss 
whether the veteran experienced "episodes," if any, 
consisting of anorexia, nausea, vomiting, diarrhea, 
dehydration, weakness, malaise, orthostatic hypotension, or 
hypoglycemia and, if so, how many such episodes.  They also 
did not address the number of "crises," if any, consisting 
of rapid onset of peripheral vascular collapse, with findings 
that may include anorexia, nausea, vomiting, dehydration, 
profound weakness, pain in the abdomen, legs, and back, 
fever, apathy, or depressed mentation.

Additionally, while the veteran has hypopituitarism, the 
examinations also did not address which symptoms may or may 
not be attributable to the removal of his pituitary tumor.  
The examinations did not address if the veteran had any of 
the following symptoms that were attributable to the 
veteran's residuals of removal of a pituitary tumor; 
fatigability, mental sluggishness, constipation, muscular 
weakness, mental disturbance, weight gain, cardiovascular 
involvement, dementia, or sleepiness.

Therefore, the veteran should undergo an additional VA 
examination in order to better assess the severity, 
symptomatology, and manifestations of his residuals of the 
removal of a pituitary tumor.  In addition, the RO should 
obtain and associate with the claims folder all current VA 
outpatient treatment records dated from November 2006 to the 
present.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Additionally, the veteran's statements indicate that his 
symptomatology may have worsened since his last VA 
examination in November 2006.  Whether an examination is 
sufficiently contemporaneous to properly rate the current 
severity of the veteran's disability depends on the 
particular circumstances of the individual case.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  In the instant case, in 
October 2007, the veteran submitted a statement indicated 
that he vomited 19 times in one month, has nausea after 
eating and he "cannot hold water" so is always thirsty.  He 
also stated that he falls asleep a lot and that he felt his 
heart beat funny.  Therefore, the veteran should undergo 
additional VA examinations of his residuals of removal of a 
pituitary tumor in order to accurately assess the severity, 
symptomatology, and manifestations of his disability.  38 
U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The should obtain and associate with 
the claims folder all current VA 
outpatient treatment records dated from 
November 2006 to the present.

2.  The veteran should be scheduled for 
the appropriate VA examination(s) to 
ascertain the severity and manifestations 
of his residuals of the removal of a 
pituitary tumor, in accordance with the 
applicable rating criteria.  The claims 
files must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner is to conduct 
all necessary testing and evaluation 
needed to evaluate the nature and extent 
of this disorder.  The examiner should 
review the results of any testing prior to 
completion of the report and should detail 
the veteran's complaints and clinical 
findings, clinically correlating his 
complaints and findings to the disorder.  
A complete rationale must be provided for 
any opinion offered.  In the report the 
examiner must specifically address the 
following:

a)  whether the veteran experiences 
episodes as a result of his disability, 
and if so, how many in the past year.  
An "episode" is defined as a less 
acute and less severe event than a 
crisis and may consist of anorexia, 
nausea, vomiting, diarrhea, 
dehydration, weakness, malaise, 
orthostatic hypotension, or 
hypoglycemia, but no peripheral 
vascular disease.

b)  whether the veteran experiences 
crises as a result of his disability, 
and if so, how many in the past year.  
A "crisis" is defined as a rapid onset 
of peripheral vascular collapse (with 
acute hypotension and shock), with 
findings that may include: anorexia; 
nausea; vomiting; dehydration; profound 
weakness; pain in the abdomen, legs, 
and back; fever; apathy, and depressed 
mentation with possible progression to 
coma, renal shutdown, and death.

c) whether the veteran has symptoms 
including fatigability, mental 
sluggishness, constipation, muscular 
weakness, mental disturbance, weight 
gain, cardiovascular involvement, 
dementia, or sleepiness that are 
related to his residuals of the removal 
of a pituitary tumor.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2007).  In the event that the 
veteran does not report for the scheduled 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the foregoing, the RO should 
review the veteran's claims.  If the 
determination is adverse to the veteran, he 
and his representative should be provided 
an appropriate supplemental statement of 
the case and given an opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



